PD-0042-15                                     YbaeA

                                                                                   a


                   '1-                                4

William H,    Sill \tcPPURT OF CRIMINAL APPEALS        80UHTOFCRIMINAUI»«-*t8
                              JUL OS 2G»5                     JUL 08 2015


——or         FTT~~TT7TAb8hA^^




                                                                            \Of,

                                            1 ' i«, \a aa_v


    IlueAaXWi^

>Cl_,




__       Aojcaato\jc^^
                                                                 Peca^a
                                                                       J



tkasf^dibw^
         _
ifiLflaUo^^   v         _      _                    Jte^UUR

        ^Wdlftfal—____^—T                                                     *
       j&_<mi£\)6^^




L4c^itd^
                                                                 m


                  • \   n   . .'   \-V 0   l\ \ •    T   \   .       «„ ...   V
                                                    iW
                                           i-



                                       ^ok_©£>4